Citation Nr: 1811467	
Decision Date: 02/22/18    Archive Date: 03/06/18

DOCKET NO.  08-09 915A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for sinusitis.

2.  Entitlement to an effective date prior to May 17, 2006, for the grant of a total disability rating based on individual unemployability due to service connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Scott Shoreman, Counsel


INTRODUCTION

The Veteran had active service from April 1982 to October 1984.

This matter comes before the Board of Veterans' Appeals (Board) from March 2007 and March 2010 Department of Veterans Affairs (VA) Regional Offices (ROs).

The Veteran was provided a hearing before a Veterans Law Judge (VLJ) in July 2009.  When the VLJ who conducted that hearing left the Board, the Veteran requested a new hearing.  The Veteran's claims were remanded in July 2012 so that he could be provided a new hearing.  In June 2015, the Veteran testified at a hearing before another VLJ, who is now no longer employed be the Board.  The Veteran did not respond to a November 2017 written inquiry regarding whether he wished to have a new hearing.  Transcripts of the hearings July 2009 and June 2015 hearings have been associated with the claims file.  

This claim was previously before the Board in January 2017, at which time the Board remanded it for additional development.  The requested development has been completed.

The issue of entitlement to an effective date for the grant of a TDIU prior to May 17, 2006, but not before January 1, 1996, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran does not have a diagnosis of sinusitis.

2.  The Veteran did not meet the requirements for the grant of a TDIU prior to January 1, 1996, because he was working prior to that date and therefore not unemployable due to service-connected disabilities.


CONCLUSIONS OF LAW

1.  The criteria for service connection for sinusitis have not been met.  38 U.S.C. §§ 1131, 1154(a), 5107 (2012); 38 C.F.R. §§ 3.303, 3.304 (2017).

2.  The requirements for an effective date earlier than January 1, 1996, for the grant of a TDIU have not been met.  38 U.S.C. § 5110 (2012); 38 C.F.R. 
§§ 3.400(o), 4.16 (2017).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2017).  Proper notice from VA must inform the veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the veteran is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Such notice must advise that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Id.; 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (2012); 38 C.F.R. §§ 3.159, 3.326 (2017); see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The duty to notify for the claim of service connection for sinusitis has been met through a letter to the Veteran.  See 38 U.S.C. § 5103; 38 C.F.R. § 3.159(b)(1); Quartuccio, 16 Vet. App. at 187.

The claim for an earlier effective date for the grant of a TDIU arises from disagreement with the initial effective date that was assigned.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

With respect to the duty to assist in this case, the Veteran's service treatment records (STRs), private treatment records,  Social Security records, and VA treatment records have been obtained and associated with the claims file.  The Veteran was also provided with VA examinations in conjunction with his claim for service connection for sinusitis.  Overall, the examiner provided well-reasoned rationales for the opinions.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

The Veteran and his representative have not made the RO or the Board aware of any additional pertinent evidence that needs to be obtained in order to fairly decide the issue addressed in this decision, and have not argued that any error or deficiency in the accomplishment of the duty to assist has prejudiced him in the adjudication of this issue.  As there is no indication that there are additional records that need to be obtained that would assist in the adjudication of the claim, the duty to assist has been fulfilled.

II.  Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. § 3.303 (2017).  Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting service, was aggravated therein.  38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

To establish service connection for a disability, there must be competent evidence of the following:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship or nexus between the present disability and the disease or injury incurred or aggravated during service.  Horn v. Shinseki, 25 Vet. App. 231, 236 (2010); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent."  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C. § 5107(b) (2012).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102 (2017).  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert, 1 Vet. App. at 54.

The law provides that a Veteran who served during a period of war or during peacetime service after December 31, 1946, is presumed to be in sound condition when he or she entered into military service, except for conditions noted on the entrance examination.  38 U.S.C. §§ 1111, 1132 (2012).  VA's General Counsel has held that to rebut the presumption of sound condition under 38 U.S.C.A. § 1111, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  VAOPGCPREC 3-2003 (2003), 69 Fed. Reg. 25,178 (2004); see also Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  The United States Court of Appeals for Veterans Claims (Court) has held that lay statements by a Veteran concerning a pre-existing condition are not sufficient to rebut the presumption of soundness.  See Crowe v. Brown, 7 Vet. App. 238 (1994) (supporting medical evidence is needed to establish the presence of a pre-existing condition).

The STRs show that at the December 1981 enlistment examination the sinuses were normal.  The Veteran reported on a December 1981 medical history report that he had had sinusitis.  It was noted that he had occasional sinusitis.  In May 1982 the Veteran complained of blocked sinuses.  

The Board finds that the presumption of soundness applies.  Sinusitis was not diagnosed or found at the enlistment examination.  Furthermore, the notation on the December 1981 medical history report regarding occasional sinusitis appears to be the Veteran's own report.  Since lay statements by a Veteran are not sufficient to rebut the presumption of soundness, the Board finds that the Veteran's sinusitis is presumed to have not existed prior to service.  See Crowe, 7 Vet. App. at 238.

The Veteran was diagnosed with sinusitis at June 1997 after complaining of sinus congestion.  At March 2002 VA treatment the Veteran was diagnosed with sinusitis/bronchitis.  The Veteran had a VA examination in May 2010 at which he reported that his sinus condition initiated in 1982 when he was at Great Lakes.  The examiner noted that there were not any current sinus symptoms.  The Veteran said that he had constant "breathing difficulty" and that he got so congested that he had "gagging," especially in the morning.  The examiner opined that there was no evidence of sinus disease and that a diagnosis could not be rendered.  The Veteran had sinus congestion with clear discharge at a June 2014 VA treatment physical examination.  There was no diagnosis of sinusitis.

The Veteran later testified at the June 2015 Board hearing that he had sinus problems prior to service "just like anyone else did" and that he had "mild cases."  He had more sinus problems after joining service, including at Great Lakes training center, where he was put on three days limited leave due to a sinus infection.  The sinus condition continued after service.

A symptom alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability.  Without a pathology to which the complaints of pain can be attributed, there is no basis to find a bilateral hand nerve damage disorder for which service connection may be granted.  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), appeal dismissed in part, and vacated and remanded in part sub nom. Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001) (pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted).  The Veteran is competent to report sinus symptoms.  However, in the absence of the presence of the claimed disability, there can be no valid claim for service connection.  Brammer  v. Derwinski, 3 Vet. App. 223, 225 (1992).  The Veteran has not been diagnosed with sinusitis since he filed his claim for service connection in May 2006.  See McClain v. Nicholson, 21 Vet. App. 319 (2007).  Therefore, the claim for service connection must be denied.

III.  Earlier Effective Date for a TDIU

The Veteran is seeking an effective date earlier than May 17, 2006, for the grant of a TDIU.  The assignment of effective dates for awards of disability compensation is generally governed by 38 U.S.C. § 5110 and 38 C.F.R. § 3.400.  As pertinent here, where a claim has not been filed within one year after separation from service, the law provides that the effective date of an award of service-connected disability compensation based on an original claim or a claim reopened after final adjudication "shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor."  38 U.S.C. § 5110(a) (2012); 38 C.F.R. § 3.400(b)(2) (2017). 

The date of receipt of a claim is the date on which a claim, information, or evidence is received by VA.  38 C.F.R. § 3.1(r) (2017).  A claim is a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement, to a benefit.  38 C.F.R. §§ 3.1(p); 3.155 (2017).  Any communication indicating an intent to apply for a benefit under the laws administered by VA may be considered an informal claim provided it identifies, but not necessarily with specificity, the benefit sought.  See 38 C.F.R. § 3.155(a).  To determine when a claim was received, the Board must review all communications in the claims file which may be construed as an application or claim.  See Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992).

The Veteran filed a claim for TDIU on May 17, 2006.  In the case of Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that VA must address the issue of entitlement to a total disability rating based on individual unemployability TDIU in increased-rating claims when the issue of unemployability is raised by the record.  The record reflects that an April 2017 rating decision granted service connection for a thoracic spine disability, effective May 17, 2006, and rated it as part of the already service-connected low back disability, which resulted in there being no increase in the Veteran's rating.  A September 2017 rating decision found that there was clear and unmistakable error in the April 2017 rating decision and increased the rating for the Veteran's back disability effective September 24, 1991.  Therefore, entitlement to a TDIU will be considered from September 24, 1991, because the rating was increased as of that date.

A TDIU may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.34l, 4.16(a) (2017).  

Prior to May 17, 2006, the Veteran did not meet the threshold schedular percentage requirements for the award of a TDIU under the provisions of 38 C.F.R. § 4.16(a), as before this date his combined disability rating was 40 percent or less.  Service connection was in effect for a back disability, with a rating of 40 percent; left shoulder bursitis from August 5, 1993, with a rating of 10 percent; tinnitus with a rating of 10 percent; residuals of a fracture of the right fifth metacarpal, rated noncompensable; bilateral hearing loss, rated noncompensable; and hemorrhoids, rated noncompensable.  The combined rating from September 24, 1991, was 50 percent.  It did not increase when service connection went into effect for left shoulder bursitis in August 1993.

Nonetheless, where the combined rating percentage requirements are not met, entitlement to the benefits may still be considered on an extraschedular basis when the veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  38 C.F.R. § 4.16(b).  

The Veteran wrote in August 1993 that he worked through August 1992 as a screen printer and became too disabled to work on September 1, 1993.  According to the Veteran, he could no longer do his job due to an inability to stand, bend, lift, and walk.  At a March 1997 Social Security psychological examination the Veteran said that he was laid off from his job as an inspector at a tool company in 1995 due to his pain.  The Veteran testified at a May 1999 Board hearing that he worked 55 hours a week at his last job and that he was laid off because he could not "keep up due to his physical condition."  In his May 2006 claim, the Veteran wrote that he last worked in December 1995 in quality assurance at a tool company.  He has completed three years of college. 

The record shows that the Veteran worked full time through December 1995.  Therefore, the claim for an earlier effective date for a TDIU must be denied for the period prior to January 1, 1996, without further analysis.  See 38 C.F.R. §§ 3.340, 3.34l.  The period from January 1, 1996 is discussed in the remand section below.  


ORDER

Service connection for sinusitis is denied.

Entitlement to an effective date earlier than January 1, 1996, for the grant of a TDIU is denied.


REMAND

Regarding entitlement to an effective date for TDIU prior to May 7, 2006, but not earlier than January 1, 1996, at a November 1996 VA examination the Veteran said that his back pain had gotten progressively worse over the past six years.  The Veteran had a physical examination for a Social Security claim in May 1997, and the diagnoses included lumbosacral spine degenerative disc disease, left shoulder rotator cuff tear versus traumatic arthritis, cardiac arrhythmia, and chest pain of uncertain etiology.  The Board notes that the last two disabilities are not service-connected, and therefore may not be considered for a TDIU claim.  The examiner opined that the Veteran's ability to do work-related activities, including walking, standing, stooping, bending, lifting, and carrying, were diminished.  The Social Security Administration found that the Veteran was disabled as of November 1996 due to affective disorder and somatoform disorder.  The Board notes that those are not service-connected disabilities.  At an October 2001 VA examination the Veteran said that his back pain was aggravated by walking and standing.  He was no longer able to do activities such as hunting and fishing.  The Veteran testified at a June 2003 Board hearing that his daily activities were limited due to constant pain.  At a June 2005 VA examination it was noted that the Veteran's back pain had increased in severity since the last examination and that he had "significant disability."  

While these findings do not necessarily preclude the possibility of any employment, the October 2001 and June 2005 VA examination opinions show that the Veteran's service-connected disabilities, particularly his back disabilities, significantly impaired the Veteran's employability.  Since there is probative evidence of record that the Veteran was unable to secure and follow a substantially gainful occupation due to his service-connected disabilities prior to May 17, 2006, the Board finds that consideration of this period with respect to his TDIU claim for extra-schedular consideration is appropriate under 38 C.F.R. § 4.16(b).

In light of this evidence, the Board finds the issue of entitlement to an effective date prior to May 17, 2006, but not earlier than January 1, 1996, for TDIU benefits under 38 C.F.R. § 4.16(b) should be referred to the Director of Compensation and Pension Service for adjudication.  For these reasons, the Board finds that a remand for this referral is warranted.

Accordingly, the case is REMANDED for the following action:

1.  Refer the case to the Director of Compensation for an opinion respecting whether the Veteran was unemployable due to his service-connected disabilities under 38 C.F.R. § 4.16(b) from January 1, 1996, through May 16, 2006.

2.  Upon completion, readjudicate the claim for entitlement to an effective date prior to May 17, 2006, but not earlier than January 1, 1996, for the grant of a TDIU.  If the benefit sought is not granted, issue the Veteran and his representative a supplement statement of the case (SSOC) and return the matter to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate





action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Michael J. Skaltsounis
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


